Citation Nr: 0217122	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1968 to September 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO).  The veteran and his 
wife testified at a hearing before a decision review officer 
at the RO in February 2002.  The veteran requested, and was 
scheduled for a videoconference hearing before a member of 
the Board but failed to report for such hearing.

By correspondence dated in September 2001, the veteran 
raised a claim of service connection for hepatitis C.  This 
claim has not been adjudicated by the RO, and is referred to 
them for appropriate action.


FINDING OF FACT

The veteran has service connected above the knee anatomical 
loss of the right lower extremity; he has the use of his 
left lower extremity, both upper extremities and both hands, 
does not have other organic disease or residuals that affect 
balance or propulsion, is not precluded from locomotion, and 
is not blind.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing are not 
met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.809 (2002).
2.  The criteria for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant are 
not met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.809a (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The claims have been considered under 
the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
treatment and surgical records, and a recent VA examination 
report.  The veteran has been notified of the applicable 
laws and regulations.  The rating decision and the statement 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  The veteran was specifically informed of what 
type of evidence VA would obtain, and what type of evidence 
and information he was responsible for obtaining, in the 
December 2001 statement of the case.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, because in 
this case the law is dispositive of the outcome, and not the 
facts, and because the veteran was fully informed of the 
controlling law and regulations, the veteran is not 
prejudiced by a decision on the record.

Factual Background

The veteran's service connected disabilities are:  Post-
traumatic Service Disorder (PTSD), rated 100 percent; a 
right above the knee amputation, rated 60 percent; malaria, 
rated noncompensable; and a shell fragment wound of the 
chest, rated noncompensable.  He has been awarded special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for the anatomical loss of one foot 
from February 2001.  He is also entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) for a combination of a total rating for one 
service connected disability and a 60 percent rating for a 
second service connected disability.

On December 2000 VA examination, the veteran reported that 
following total knee replacement and follow-up surgery after 
dry gangrene developed, he continued to have pain and 
swelling, and used a wheelchair for long distance 
ambulation.  Chronic osteomyelitis of the right knee and 
pain of the right leg secondary to the knee condition were 
diagnosed.  In February 2001, an above the knee amputation 
of the right leg was performed.

Analysis

VA may provide assistance to a veteran "in acquiring a 
suitable housing unit...made necessary by the nature of the 
veteran's disability...."  38 U.S.C.A. § 2101(a).  A veteran 
is eligible for such assistance where he is entitled to 
compensation for a permanent and total service-connected 
disability:

(1) due to the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair, or 
(2) which includes (A) blindness in both 
eyes, having only light perception, plus 
(B) loss or loss of use of one lower 
extremity, or 
(3) due to the loss or loss of use of 
one lower extremity together with (A) 
residuals of organic disease or injury, 
or (B) the loss or loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair.

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  Locomotion is 
precluded where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as 
a normal mode of locomotion.  38 C.F.R. § 3.809(d).

A veteran who is not eligible for assistance in obtaining 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
entitled to assistance in acquiring adaptations for his 
current residence or in acquiring another residence which is 
already adapted with special features.  38 U.S.C.A. 
§ 2101(b).  A veteran is eligible for such assistance where 
his is entitled to compensation for permanent and total 
service-connected disability which:

(A) is due to blindness in both eyes 
with 5/200 visual acuity or less, or 
(B) includes the anatomical loss or loss 
of use of both hands

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The veteran is permanently and totally disabled due to a 
service connected disability.  However, the disability which 
has rendered him totally disabled is PTSD, and PTSD is not 
among the enumerated conditions which establish eligibility 
for adaptive housing assistance.  Further, he has lost the 
use of only one lower extremity, has full use of both upper 
extremities, and is not blind in both eyes.  Finally, 
although there is demonstrated anatomic loss of one lower 
extremity, the veteran does not have additional service 
connected organic disease or injury or residuals which 
affect functions of balance or propulsion so as to preclude 
locomotion.  The veteran's service-connected disabilities, 
other than the amputation, are a psychiatric (nonorganic) 
disorder, noncompensable shell fragment wounds, and 
noncompensable malaria.  The law is dispositive, and the 
veteran's claims must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 430 (1994)


ORDER

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

